                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN



 ANTONIO PHILLIPS,

                            Petitioner,
        v.
                                                                Case No. 20-mc-05-jdp

 UNITED STATES,

                            Respondent.


                             JUDGMENT IN A CIVIL CASE

       IT IS ORDERED AND ADJUDGED that judgment is entered in favor of respondent

denying petitioner’s motion for compassionate release under 18 U.S.C. § 3582.




       /s/                                                  3/31/20
Peter Oppeneer                                          Date
Clerk of Court
